DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the amendment filed on 06/01/2022, the further communication filed on 07/28/2022, and correction request, made by the office’s internal review system.
Claims 1-14 and 16-20 have been examined and are pending in this application. Claims 1, 11, and 16 are independent.
Claims 1-14 and 16-20 are allowed.
Examiner’s Amendment
The following Examiner amendment is incorporated with the Examiner Amendment made in record in the Notice of allowance, mailed out on 08/24/2022. The further amendment is made to correct a punctuation error for claim 9, initiated by the correction request of the office’s internal review system.
Amendments to the Claims:
       Replacing claims 1, 9, 11, and 16 as following:
1. (Currently Amended) A method, comprising:
receiving first data and second data, by a memory system that comprises a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media;
associating a setting with the first data, based on one or more attributes of the first data;
associating a setting with the second data, based on one or more attributes of the second data;
storing the first data in a particular location of the plurality of memory media, based at least in part on the one or more attributes of the first data or the associated setting, or both, wherein the particular location is non-quarantined;
storing the second data in a particular location of the plurality of memory media, based at least in part on the one or more attributes of the second data or the associated setting, or both, wherein the particular location is quarantined such that access to the data stored in the particular location is limited;
receiving a request to access the first data stored in the particular location;
receiving a request to access the second data stored in the particular location;
initiating an authentication of the request to access the first data and the second data; and
preventing transfer of the second data out of the memory system, upon receipt of the request to access the second data, while transferring of the first data out of the memory system upon an additional verification measure using a facial recognition.
9. (Currently Amended) The method of claim 1, further comprising assigning a first address space to a quarantined portion of the memory system.
11. (Currently Amended) A method, comprising:
receiving, by a memory system:
first data from an image sensor while the memory system is in a geographic location; and
second data from the image sensor while the memory system is in a second geographic location that is different from the first geographic location;
storing, in response to the first data being received while located in the first geographic location, the first data in a first address space of the memory system, wherein the first address is non-quarantined;
storing, in response to the second data being received while located in the second geographic location, the second data in a second address space of the memory system, wherein the second address space is quarantined such that a request to access data stored in the second location is limited by authentication of the request to grant access to the data; and
preventing transfer of the second data out of the memory system, upon receipt of the request to access the second data, while transferring of the first data out of the memory system upon an additional verification measure using a facial recognition.
16. (Currently Amended) An apparatus, comprising:
a computer system memory coupled to a processor, the computer system memory comprising a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media; and
a controller coupled to the computer system memory
receive a plurality of data;
associate a setting with first data of the plurality of data;
store the first data in a first location of the plurality of memory media, based on the associated setting;
associate a different setting to second data of the plurality of data;
store the second data of the plurality of data in a second location of the plurality of memory media, based on the associated different setting;
receive a request to view the first data and the second data;
initiate an authentication of the request, wherein the authentication is based on the respective settings of the first data and the second data;
allow the first data be viewed responsive to a confirmation of the setting of the first data;
refrain from allowing the second data to be viewed responsive to a failure in authentication of the setting of the second data; and 
prevent transfer of the second data out of the memory system, upon receive of a request to access the second data without an additional verification measure using a facial recognition.

Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
This Corrected Notice of Allowance and the reason for allowance is incorporated with the Notice of Allowance mailed out on 08/24/2022. The Corrected Notice of Allowance necessitated for the correction of removing the cancelled claim 15 from the allowable claim list, and to correct a punctuation error for claim 9, initiated by the correction request of the office’s internal review system.  The subject matters of claims have not been changed by this instant amendment, and therefore, the claims 1, 11, and 16 are remained allowable over the cited prior art.
As to claims 2-10, 12-14, and 17-20, the claims are dependent from claims 1, 11 or 16, respectively, and are also remained allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439